DETAILED ACTION
Status of Claims
The following is a notice of allowance in response to the amendment filed on August 1, 2022.  Claims 1-20 are pending and allowable as set forth below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	
	
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given through a telephone communication on August 6, 2022 with Christopher Reaves.  The application has been amended as follows:


In the Claims

8. (Currently Amended): A computer program product that predicts and compares effective prices of vehicles, for presentation to a purchase contemplation person selecting a vehicle for contemplation, the computer program product comprising a non-transient computer-readable storage device storing instructions, wherein the instructions, when executed by a processor of a computing device, configure the computing device to: 
for the vehicle selected for contemplation and for each vehicle of a plurality of alternative vehicles: 
calculating a demand forecast describing a predicted level of demand for the vehicle for car-sharing purposes, the demand forecast being calculated based on data provided by the purchase contemplation person,
calculating an expected income for when the purchase contemplation person uses the vehicle for car-sharing purposes, based on the demand forecast, and
calculating the effective price based on a deduction of the expected income from a vehicle price of the vehicle; 
identifying, from the plurality of alternative vehicles, an alternative vehicle having an effective price comparable to the effective price of the vehicle selected for contemplation; 4

extracting model information of the identified alternative vehicle; and 
providing the effective prices of the vehicle selected for contemplation and the identified alternative vehicle, and the extracted model information of the identified alternative vehicle, for presentation to the purchase contemplation person.

9. (Currently Amended): The computer program product according to claim 8, wherein the calculating the demand forecast includes calculating the demand forecast based on demand during expected periods of availability of the vehicle for car-sharing purposes.  

10. (Currently Amended): The computer program product according to claim 8, wherein the calculating the demand forecast includes calculating the demand forecast based on demand within a resident area of the purchase contemplation person.  

11. (Currently Amended): The computer program product according to claim 8, wherein the calculating the demand forecast includes calculating the demand forecast based on a vehicle model of the vehicle.  

12. (Currently Amended): The computer program product according to claim 8, wherein the calculating the demand forecast includes calculating the demand forecast based on a per-time price when the purchase contemplation person uses the vehicle for car-sharing purposes, the demand forecast being inversely related to the per-time price.  


13. (Currently Amended): The computer program product according to claim 8, wherein the calculating the demand forecast includes calculating the demand forecast based on an option that is equipped in the vehicle, the demand forecast increasing with the presence of the option.



Allowable Subject Matter
Currently claims 1-20 are in condition for allowance. The following is an examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art.  The allowable features are as follows:

“…calculating an expected income for when the purchase contemplation person uses the vehicle for car-sharing purposes, based on the demand forecast, and
calculating the effective price based on a deduction of the expected income from a vehicle price of the vehicle”

Aggarawal teaches a calculates the quoted price based on a vehicle price of the vehicle, to present the quoted price to the purchase contemplation person (Aggarawal: see at least: abstract discloses an agreed-upon commission or fee paid to said affiliate by said seller upon the successful sale of an item to a buyer referred to said auction by said affiliate).  However, Aggarawal, nor any of the cited references do not explicitly teach calculating an expected income for when the purchase contemplation person uses the vehicle for car-sharing purposes, based on the demand forecast, and
calculating the effective price based on a deduction of the expected income from a vehicle price of the vehicle.  
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625


/KATHLEEN PALAVECINO/
Primary Examiner, Art Unit 3625